Citation Nr: 0531349	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-20 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left hand 
disability, to include carpal tunnel syndrome.

2.  Entitlement to service connection for right hand 
disability, to include carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from February 1992 to March 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.  The 
veteran perfected a timely appeal of this determination to 
the Board.

In May 2005, the veteran testified at a hearing held at the 
local VA office before the undersigned Acting Veterans Law 
Judge.


FINDINGS OF FACT

1.  Service connection is in effect for seizure disorder, 
which is evaluated as 40 percent disabling.

2.  Resolving all reasonable doubt in the veteran's favor, 
she has left hand myofascial pain syndrome with carpal tunnel 
syndrome that is due to her service-connected seizure 
disorder.  

3.  Resolving all reasonable doubt in the veteran's favor, 
she has right hand myofascial pain syndrome with carpal 
tunnel syndrome that is due to her service-connected seizure 
disorder.




CONCLUSIONS OF LAW

1.  Left hand myofascial pain syndrome with carpal tunnel 
syndrome is proximately due to or the result of the veteran's 
service-connected seizure disorder.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) 
(2005).

2.  Right hand myofascial pain syndrome with carpal tunnel 
syndrome is proximately due to or the result of the veteran's 
service-connected seizure disorder.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.

Background and Analysis

The veteran asserts, in essence, that she had left and right 
hand disabilities that are related to an in-service fall from 
a telephone pole.  Alternatively, she contends that she 
developed these conditions as secondary to her service-
connected seizure disorder.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R.  § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, in adjudicating a claim, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson 
v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), citing its decision in Madden, recognized that that 
Board had inherent fact-finding ability.  Id. at 1076; see 
also 38 U.S.C.A. § 7104(a).  Moreover, the United States 
Court of Appeals for Veterans Claims (Court) has declared 
that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In this regard, where, as here, the Board is presented with 
conflicting medical evidence, it is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Further, both 
the Federal Circuit and Court have specifically rejected the 
"treating physician rule."  White v. Principi, 243 F.3d 
1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  Instead, in offering guidance on the assessment of 
the probative value of medical opinion evidence, the Court 
has instructed that it should be based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches.  Claiborne v. Nicholson, 
19 Vet. App. 181, 186 (2005); Guerrieri v. Brown, 4 Vet. 
App. at 470-71.

Although the Board has reviewed the lay and medical evidence 
in detail, because it is clear that the veteran has been 
diagnosed as having bilateral myofascial pain syndrome with 
carpal tunnel syndrome, in light of her contentions, the 
Board will focus on whether the condition is related to 
service or to her service-connected seizure disorder.  See 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service personnel records show that the veteran served as a 
wire systems installer.  The service medical records are 
negative for any complaints or findings of carpal tunnel 
syndrome.  An emergency room visit dated in October 1992 
indicates that a 20 year old female was brought in from the 
field by medics after passing out.  After regaining 
consciousness, she would not respond, but would only shake.  
The examiner noted that the veteran was alert, in no apparent 
distress, and fully responsive after a sternal rub.  Her 
pupils were benign and lab work was within normal limits.  
She was diagnosed with having a viral syndrome.  

The veteran subsequently began having shaking episodes and 
was finally evaluated by Neurology as it thought that she had 
been having pseudoseizures or tremors and shakes.  The 
veteran was evaluated in November 1992 and the examiner felt 
that she was having probable pseudoseizures, doubt epileptic, 
and seizures or other movement disorder.  The history 
documented spells for six months.  In September 1993, the 
veteran was seen again and gave a history of "spells" 
beginning in the spring.  The veteran was diagnosed with 
seizure disorder and prescribed Tegretol and Depakote.  

In a July 1994 rating decision, the RO granted service 
connection for seizure disorder and assigned the current 40 
percent evaluation under Diagnostic Code 8910, effective 
March 31, 1994.

In October 1995, the veteran was formally examined in 
conjunction with her service-connected seizure disorder.  The 
examination report shows that she was diagnosed as having 
carpal tunnel syndrome of the left wrist.

VA outpatient treatment records, dated March 1995 to March 
2001, reflect that the veteran was seen for problems with her 
arms in September 1995.  She noted pain particularly with 
typing all day and the pain was worse in the wrists.  In 
November 1995, the veteran was examined and found to have a 
weak, but positive Tinels sign in the left wrist.  Left 
carpal tunnel syndrome was diagnosed and a splint was 
prescribed.  

A letter dated January 2003 from the Chief of Neurology, 
Dallas VAMC, reflects that the neurologist diagnosed the 
veteran as having bilateral myofascial pain syndrome.  In 
addition, the physician, who noted that the veteran had been 
treated at the medical facility's neurology clinic since 
1995, indicated that the disability might be related to an 
in-service fall.  He added, however, that it appeared that 
the condition was caused or aggravated by her service-
connected seizure disorder.  

In May 2003, the veteran was formally evaluated by VA.  The 
report indicates that she reported that while in service she 
was a wire installer and fell from a telephone pole losing 
consciousness.  The examiner noted that the veteran reported 
this on several examinations, but after reviewing her service 
medical records she could find no history of falling off any 
pole.  The veteran reported that since the onset of her 
seizures she had pain in her hands, wrists, and forearms.  
She stated that she had this problem while in service but 
never went to be evaluated for it.  It was noted that the 
veteran's EMG/nerve conduction velocity study was negative 
and at the present she was being labeled with myofascial pain 
syndrome.  The examiner indicated that because the service 
medical records were negative for any documentation of an in-
service fall, the disability was not directly incurred in 
service.  Instead, she opined that the condition was of post-
service origin.  The examiner did not address whether the 
veteran's hand problems were caused or aggravated by her 
service-connected seizure disorder.

The veteran reported that she worked as a secretary with the 
VA in Physical Medicine and Rehabilitation.

A treatment record from Angela L. Huff, M.D., dated in 
February 2004, shows that the veteran reported pain in her 
hands daily and a history of carpal tunnel syndrome.  She 
also had numbness and tingling in her hands.  The assessment 
was bilateral upper extremity carpal tunnel syndrome.

An examination conducted by Lorraine Rudder, M.D., dated in 
May 2005, reflects that the veteran reported falling from a 
30-foot pole in 1992.  It was noted that a nerve test the 
previous year confirmed carpal tunnel syndrome.  The 
impression included numbness in upper extremities; poor 
alignment and tenderness in the cervical spine; and carpal 
tunnel syndrome.

A May 2005 VA MRI of the cervical spine was normal.

At her May 2005 Travel Board hearing, the veteran testified 
that she was a wire systems installer in the military and 
fell from a pole and sustained severe head trauma which she 
believed was the cause of her carpal tunnel syndrome.  She 
indicated that she started having seizures shortly after the 
fall.  She stated that she was eventually placed in a 
clerical position.  After separation from service she 
indicated that she worked some data entry and did computer 
work with drafting.  She believed that her carpal tunnel 
syndrome should be service connected because it was related 
to the fall she had in 1992 with the neck injury that it all 
developed with her seizures that pulled with her wrists when 
she had seizures.  

There are two medical opinions of record addressing whether 
there is a relationship between the veteran's service-
connected left and right hand conditions and service, to 
include her service-connected seizure disorder.

A VA Chief of Neurology, a specialist, has opined that the 
veteran has myofascial pain syndrome of the left and right 
hands due to her service-connected seizure disorder.  That 
examiner also pointed out that the veteran had received 
treatment at the Dallas VAMC's neurology clinic since 1995, 
suggesting that he knew the veteran.  Further, the medical 
evidence shows that shortly subsequent to her discharge, the 
veteran was diagnosed as having left hand carpal tunnel 
syndrome, and has since been diagnosed as having bilateral 
carpal tunnel syndrome.

By contrast, in May 2003, a VA examiner opined that it was 
unlikely that the veteran developed these conditions due to 
service because there was no documentation of in-service 
trauma.  That examiner did not address whether the veteran 
had left and right hand disability that was caused or 
aggravated by service.

In light of the foregoing, and resolving all reasonable doubt 
in the veteran's favor, the Board concludes that service 
connection for myofascial pain syndrome of the left and right 
hands is warranted as secondary to the veteran's service-
connected seizure disorder.  In addition, the Board finds 
that her bilateral carpal tunnel syndrome cannot be 
disassociated from this condition.  In reaching this 
determination, the Board notes that it finds the January 2003 
of the VA Chief of Neurological quite persuasive because he 
is an expert in the field.


ORDER

Service connection for left hand myofascial pain syndrome 
with carpal tunnel syndrome is granted.

Service connection for right hand myofascial pain syndrome 
with carpal tunnel syndrome is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


